Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 9, 10, and 12-14 are allowed.

The present invention is drawn to a method for producing a polyolefin method for producing a polyolefin comprising polymerizing ethylene and an alpha-olefin comonomer in the presence of a polyolefin polymerization catalyst composition comprising at least one first organometallic compound represented by Formula 1:  (L1)(L2)(X1)(X2)Hf, wherein (L1) and (L2) each is a cyclopentadienyl group having an alkyl substituent of 3 to 4 carbon atoms, at least one second organometallic compound represented by Formula 2, shown below, wherein R1 is methyl, and aluminoxane,
                                                         
    PNG
    media_image1.png
    176
    152
    media_image1.png
    Greyscale

wherein the polyolefin satisfies the following properties (i) to (iv) and (vi):  (i) melt index (190 ºC, 2.16 kg) of 0.1 to 1.5 g/10 min, (ii) density of 910 to 930 kg/m3, (iii) ratio Mw/Mn of 3.2 to 6.0, (iv) ratio Mz/Mw of 2.4 to 3.4, and (vi) when a temperature rising elution fractionation (TREF) curve of multimodal distribution is deconvoluted, an area of the TREF curve having a peak at 50 to 74 ºC is 40 to 75 % of a total area of the TREF curve of multimodal distribution.

Subject of instant claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.  None of the references teaches the subject of instant claims.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 17, 2022